                                                         1   Guttilla Murphy Anderson
                                                             Dawn M. Maguire (Ariz. No. 20368)
                                                         2   5415 E. High St., Suite 200
                                                             Phoenix, Arizona 85054
                                                         3   Email: dmaguire@gamlaw.com
                                                             Phone: (480) 304-8300
                                                             Fax: (480) 304-8301
                                                         4
                                                             Attorneys for Maureen Gaughan, the Chapter 7 Trustee
                                                         5
                                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                         6
                                                                                               FOR THE DISTRICT OF ARIZONA
                                                         7
                                                              In Re:
                                                         8                                                        Case No. 2:18-bk-13576-MCW
                                                              Barbara K. Berrett,
                                                         9                                                        Chapter 7
                                                                        Debtor.
Guttilla Murphy Anderson, P.C.




                                                        10                                                        APPLICATION TO EMPLOY
                       5415 E. High Street, Suite 200




                                                                                                                  COUNSEL FOR CHAPTER 7
                            Phoenix, AZ 85054




                                                        11                                                        TRUSTEE AND VERIFIED
                              (480) 304-8300




                                                                                                                  STATEMENT IN SUPPORT THEREOF
                                                        12

                                                        13
                                                                       Pursuant to 11 U.S.C. § 327 and the Bankruptcy Rule 2014, Maureen Gaughan, the duly
                                                        14
                                                             appointed Chapter 7 trustee herein (“Trustee”), applies for an order approving the employment of
                                                        15
                                                             Dawn M. Maguire, Of Counsel to Guttilla Murphy Anderson (“GMA” or “Firm”) as attorney for
                                                        16
                                                             the Trustee.
                                                        17
                                                                       1.       Trustee wishes to employ GMA as Trustee’s attorney to represent Trustee in this
                                                        18
                                                             matter.        The Trustee has selected GMA because its attorneys have considerable bankruptcy
                                                        19
                                                             experience and, further, Trustee believes that GMA is qualified to represent Trustee in this case.
                                                        20
                                                                       2.       The professional services to be provided by GMA include the following:
                                                        21
                                                                                a.     Providing the Trustee with legal advice with respect to the Trustee’s powers,
                                                        22
                                                                       duties, rights and remedies, advising and consulting with the Trustee concerning questions
                                                        23

                                                        24
                                                                                                             1
                                                         Case 2:18-bk-13576-MCW             Doc 30 Filed 12/17/18 Entered 12/17/18 12:01:39              Desc
                                                                                            Main Document     Page 1 of 6
                                                         1          arising in the administration of the estate, and representing the Trustee in connection with

                                                         2          matters involving creditors and other parties in interest.

                                                         3                  b.      Preparing applications, motions, answers, notices, orders, reports or other

                                                         4          pleadings or legal documents and perform legal services required to assist the Trustee in

                                                         5          locating and collecting assets of the estate and the administration of the bankruptcy case.

                                                         6                  c.      Appearing, prosecuting and representing the Trustee’s interest in actions

                                                         7          arising in, or related to, this case.

                                                         8                  d.      Performing all other legal services for the Trustee as required and as are

                                                         9          necessary in this case.
Guttilla Murphy Anderson, P.C.




                                                        10          3.     To the best of Trustee’s knowledge and in reliance upon the attached Verified
                       5415 E. High Street, Suite 200
                            Phoenix, AZ 85054




                                                        11   Statement pursuant to Bankruptcy Rule 2014 in support of this Application, GMA and its members
                              (480) 304-8300




                                                        12   do not hold any interest adverse to the estate, are “disinterested” within the meaning of 11 U.S.C. §

                                                        13   101(14), and have no known connection with the Debtor, creditors, or any party in interest, their

                                                        14   respective attorneys and accountants, the United States Trustee or any person employed by the

                                                        15   Office of the United States Trustee, except as stated in the attached Verified Statement.

                                                        16          4.     The employment of GMA is in the best interest of the estate.

                                                        17          5.      The terms of the employment of GMA, as agreed to by the Trustee, subject to

                                                        18   approval of the Court, are that the attorneys and other personnel within the firm will undertake

                                                        19   representation at the following hourly rates:

                                                        20                          Partners and Of Counsel         $325.00 - $375.00
                                                                                    Senior Associates                         $275.00
                                                        21                          Associates                                $250.00
                                                                                    Law Clerks                                $125.00
                                                        22                          Paralegals/Legal Assistants      $85.00 - $150.00

                                                        23

                                                        24

                                                         Case 2:18-bk-13576-MCW            Doc 30 Filed 12/17/18
                                                                                                            2     Entered 12/17/18 12:01:39              Desc
                                                                                           Main Document     Page 2 of 6
                                                         1          6.       The hourly rates set forth above are subject to periodic increases in the normal

                                                         2   course of GMA’s business, due to, among other things, the increased experience of a particular

                                                         3   professional.

                                                         4          7.       It is contemplated that GMA will seek interim compensation in the case as

                                                         5   permitted by 11 U.S.C. § 331, as appropriate.

                                                         6          WHEREFORE, the Trustee respectfully requests an order of this Court authorizing the

                                                         7   employment of GMA, on the terms specified above, to represent the Trustee in this case, with

                                                         8   compensation to be paid as an administrative expense in such amounts as the Court may determine

                                                         9   and allow upon future application.
Guttilla Murphy Anderson, P.C.




                                                        10          Dated this 17th day of December, 2018.
                       5415 E. High Street, Suite 200
                            Phoenix, AZ 85054




                                                        11                                               /s/ Maureen Gaughan
                              (480) 304-8300




                                                                                                         Maureen Gaughan
                                                        12                                               Chapter 7 Trustee

                                                        13

                                                        14

                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                         Case 2:18-bk-13576-MCW          Doc 30 Filed 12/17/18
                                                                                                          3     Entered 12/17/18 12:01:39          Desc
                                                                                         Main Document     Page 3 of 6
                                                         1               VERIFIED STATEMENT PURSUANT TO BANKRUPTCY RULE 2014 IN
                                                                          SUPPORT OF TRUSTEE’S APPLICATION TO EMPLOY GUTTILLA
                                                         2                               MURPHY ANDERSON, P.C.

                                                         3          I, Dawn M. Maguire, state as follows:

                                                         4          1.      I am Of Counsel to the law firm of Guttilla Murphy Anderson (the “Firm”).

                                                         5          2.      I am executing this Verified Statement in support of the Application to Employ

                                                         6   Counsel for Chapter 7 Trustee filed in the estate of Barbara K. Berrett (“Debtor”), Case No. 2:18-

                                                         7   bk-13576-MCW.

                                                         8          3.      All the attorneys in the Firm are duly admitted to practice in Arizona and before this

                                                         9   Court. I have extensive experience in bankruptcy law and the other attorneys of the Firm have
Guttilla Murphy Anderson, P.C.




                                                        10   handled bankruptcy matters. Accordingly, the Firm is well-qualified to represent the Trustee and is
                       5415 E. High Street, Suite 200
                            Phoenix, AZ 85054




                                                        11   willing to accept employment on the basis set forth in the Application.
                              (480) 304-8300




                                                        12          4.      With respect to the Firm’s connection with the Debtor, creditors, or any other parties

                                                        13   in interest, or any of their respective attorneys, accountants, the United States Trustee, or any person

                                                        14   employed in the Office of the United States Trustee, I hereby confirm the following to the Trustee

                                                        15   and to the Court, personally and on behalf of the Firm, and to the best of my knowledge,

                                                        16   information, and belief:

                                                        17                  a.      The Firm and its members have had no prior relationship with the

                                                        18          Debtor. Accordingly, the Firm is not a creditor of the Debtor.

                                                        19                  b.      Dina L. Anderson, of counsel to the Firm, is a Chapter 7 panel trustee

                                                        20          in the State of Arizona for the Phoenix division. Ms. Anderson is not the trustee in

                                                        21          this case.

                                                        22                  c.      Based on a conflicts search, I have determined that the Firm has, from

                                                        23          time to time, provided legal services to the following entities who appear to be

                                                        24          creditors or parties in interest in this case currently, or previously were, clients of the

                                                         Case 2:18-bk-13576-MCW           Doc 30 Filed 12/17/18
                                                                                                           4     Entered 12/17/18 12:01:39                 Desc
                                                                                          Main Document     Page 4 of 6
                                                         1             Firm, or are affiliates of such clients, in matters wholly unrelated to this bankruptcy

                                                         2             estate:

                                                         3                          i. First Service Residential

                                                         4             The Firm does not, and will not, represent any of these entities, or their affiliates,

                                                         5             with respect to this bankruptcy estate, nor does the Firm’s other representations

                                                         6             conflict with the interests of the Firm’s representation of the Trustee. To the extent

                                                         7             that I become aware of any additional unrelated representations subsequent to the

                                                         8             date of this Statement, I intend to supplement this Statement accordingly.

                                                         9             5.        Except as disclosed in Paragraph 4, I do not believe that there is any other
Guttilla Murphy Anderson, P.C.




                                                        10   connection or interest 1 between the Firm and: (i) the United States Trustee or any person employed
                       5415 E. High Street, Suite 200
                            Phoenix, AZ 85054




                                                        11   by the Office of the United States Trustee; or (ii) any attorneys, accountants and financial
                              (480) 304-8300




                                                        12   consultants who represent or may represent claimants or other parties in interest in these cases.

                                                        13   However, as part of its practice, the Firm appears in cases, proceedings, and transactions involving

                                                        14   many different attorneys, accountants, financial institutions, taxing authorities, financial consultants

                                                        15   and investment bankers, some of which now or may in the future have an interest in this estate

                                                        16   and/or represent the Trustee, the Debtor, creditors or parties in interest in this case. I understand

                                                        17   that the Firm has not and will not represent any such entities in relation to the Trustee, the Debtor,

                                                        18   and/or this case, nor have any financial relationship with any such entities that would be adverse to

                                                        19   the Trustee, the Debtor, and/or this estate in the matters for which the Firm is to be employed. To

                                                        20   the best of my knowledge, neither the Firm nor any attorney at the Firm is or was a creditor, an

                                                        21   equity security holder or an insider of any of the Debtor.

                                                        22

                                                        23

                                                        24
                                                             1
                                                                 As the terms are used in Bankruptcy Code §101(14)(C) and Bankruptcy Rule 2014(a).
                                                         Case 2:18-bk-13576-MCW               Doc 30 Filed 12/17/18
                                                                                                               5     Entered 12/17/18 12:01:39            Desc
                                                                                              Main Document     Page 5 of 6
                                                         1            6.         Accordingly, to the best of my knowledge, the Firm and its members are

                                                         2   “disinterested” within the meaning of 11 U.S.C. § 101(14), and hold no adverse interest to the

                                                         3   trustee or the estate.

                                                         4            I declare under penalty of perjury that the above is true and correct.

                                                         5            Dated this 17th day of December, 2018.

                                                         6                                                   GUTTILLA MURPHY ANDERSON, P.C.

                                                         7                                                   /s/ Dawn M. Maguire
                                                                                                             Dawn M. Maguire
                                                         8

                                                         9
Guttilla Murphy Anderson, P.C.




                                                        10
                       5415 E. High Street, Suite 200
                            Phoenix, AZ 85054




                                                        11   Copy of the foregoing mailed
                              (480) 304-8300




                                                             on December 17, 2018, to:
                                                        12
                                                             Barbara K. Berrett
                                                        13   6201 N. Yucca Street
                                                             Paradise Valley, AZ 85253
                                                        14
                                                             Grant L. Cartwright
                                                        15   May Potenza Baran & Gillespie, PC
                                                             201 N Central Ave., 22nd Fl.
                                                        16   Phoenix, AZ 85004-0608
                                                             (Counsel for the Debtor)
                                                        17
                                                             Elizabeth M. Redmond
                                                        18   Becket & Lee LLP
                                                             P.O. Box 3001
                                                        19   Malvern, PA 19355-0701
                                                             (Authorized Agent for American Express National Bank)
                                                        20
                                                             Office of the United States Trustee
                                                        21   230 N. First Ave., Suite 204
                                                             Phoenix, AZ 85003-1706
                                                        22
                                                             /s/ Tracie Hurd
                                                        23

                                                        24
                                                             2715-001 (354791)

                                                         Case 2:18-bk-13576-MCW            Doc 30 Filed 12/17/18
                                                                                                            6     Entered 12/17/18 12:01:39      Desc
                                                                                           Main Document     Page 6 of 6
